Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 This Office action is in response to communication filed on 01/26/2021. Currently claims 1-20 are pending in the application, with claims 9-16 are withdrawn from consideration. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 



Claims 1-8, and 17-20 are rejected under AIA  35 U.S.C. 103 as being obvious over Nimmakayala et al. (US Patent Application Publication No. 2004/0146792 A1), hereafter, referred to as “Nimmakayala”, in view of Choi et al. (US Patent Application Publication No. 2004/0090611 A1), hereafter referred to as “Choi”.

	Regarding claim 1, Nimmakayala teaches in Fig. 9, an imprint lithography method to transfer a pattern from a template to a wafer surface. Nimmakayala teaches in Fig. 2 to identify the dimensional attribute of the first active area by defining the protrusions (element 28b), and recessions (element 28a) in the active template area defining the pattern to be transferred, and teaches the second active area on the surface of the substrate (element 36 of wafer 30), where the pattern would be transferred. Nimmakayala teaches that the size of the recorded pattern would appear to be magnified and/or reduced, when compared with the original pattern during the imprinting process, which would result in a magnification distortion, and also teaches methods to correct the error (abstract).   Nimmakayala teaches that specifically, distortions in the pattern recorded into imprinting layer 34 may arise from, inter alia, dimensional variations of imprinting layer 34 and wafer 30.  These dimensional variations, which may be due in part to thermal fluctuations, as well as, inaccuracies in previous processing steps that produce what is commonly referred to as magnification errors (para. [0025]). The magnification errors occur when a region of wafer 30 in which the original 

		Nimmakayala also teaches another characteristic that is desirable to control is the “out-of-plane distortion” (para. [0037]). Nimmakayala teaches in Fig. 9 to measure the out of plane distortion of the template and wafer shown in Fig. 1 and 2 (para. [0015]).  To that end, Nimmakayala teaches that it has been found beneficial to ensure minimization of the shear force to which mold 28 and/or the region of wafer 30 in which a pattern is to be recorded is subjected.  It is desired that this shear force is zero.  This allows obtaining uniform bending of mold 28 and/or the region of wafer 30 in which the pattern is to be recorded. To provide out-of-plane distortion correction, Nimmakayala teaches a chucking system 40 includes a shaping device 71 having a plurality of rigid pillars 72 each of which is positioned between two spaced-apart bladders 73a and 73b as shown in Fig. 10 (para. [0041]).  Each pillar 72-bladders 73a and 73b combination defines a bending device.  Positioned between bending devices is a cavity 74 that is surrounded by support 75.  Chuck body 42 rests against support 75.
		
		But Nimmakayala fails to teach explicitly that the back pressure is used to apply the pressure on the template to correct the out-of-plane distortion, rather it uses the pillar and bladders to indirectly apply the pressure on the template (element 26) structure. However, Choi teaches in Fig. 8 and 10 chuck body (element 42) adapted to retain element 26 upon which 

		Nimmakayala teaches that during this pattern transfer process magnification errors may occur when the region of wafer 30, in which the original pattern is to be recorded, has an area smaller or larger than the original pattern.  As a solution to the problem Nimmakayala teaches t step 204, after contact with beads by mold 28, wafer 30 and template 26 are concurrently bent to produce a contoured surface in the region and an arcuate surface on mold 28 (para. [0046]). Nimmakayala further teaches in Fig. 10 two different pumping system, one for the chucking system (element 40) (pumping system designated as element 70) and another pumping system for the wafer (element 30), that are used to apply the pressure to the template, and the substrate so that the active area of the template and the substrate are bend as shown in the Fig. 9 that would result in the desired magnification correction.

The recited steps claimed in the instant application are all being taught by Nimmakayala and Choi.  Additionally, Nimmakayala also teaches that it is desired to minimize the out-of-plane distortion when achieving a desired magnification (para. [0036]).  So, Nimmakayala teaches to first compensate for the out-of-plane distortion, and then perform the steps to achieve the desired magnification correction. Therefore, Nimmakayala teaches to perform the correction sequence in similar sequence as recited in the instant application. It is also noted from additional back pressure (for bending purpose) to accomplish the desired magnification correction after applying back pressure to compensate for the out-of-plane distortion.

Regarding claim 2, Nimmakayala teaches that the original pattern (mold) is the template (element 28), and the transferred pattern is on the substrate wafer (element 30).  Therefore, it would have been obvious to any ordinary artisan that the template would be master template depicting the original pattern, and the transferred pattern onto the substrate would be a negative replica of the template.

Regarding claim 3, Nimmakayala teaches that it is desired that the mold pattern (element 28) have the dimensions commensurate with the dimensions of a region of the substrate wafer (element 30) upon which the pattern is to recorded to prevent the distortions in the pattern recorded into the imprinting layer (element 34) (para. [0025]). Therefore, the distortion of the pattern that would be recorded (which is designated as magnification distortion) on the second active area of the wafer substrate, when the region of the wafer (element 30) in which the original pattern is to recorded exceeds the area of the original pattern or the area is smaller than the original patter.  It would have been obvious to any 

		Regarding claim 4, Nimmakayala teaches that there are two aspects of correction performed during the imprinting process. Nimmakayala teaches that the size of the recorded pattern would appear to be magnified and/or reduced, when compared with the original pattern during the imprinting process, which would result in a magnification distortion, and also teaches methods to correct the magnification error (abstract) by applying pressure to bend the surfaces.   Nimmakayala also teaches a second characteristic that is desirable to control is the “out-of-plane distortion” (para. [0037]).  Nimmakayala teaches uniform bending of mold 28 and/or the region of wafer 30 in which the pattern is to be recorded to provide out-of-plane distortion correction by using plurality of rigid pillars that are positioned between two spaced-apart bladders 73a and 73b as shown in Fig. 10 (para. [0041]). However, Choi teaches in Fig. 8 and 10 chuck body (element 42) adapted to retain element 26 upon which mold (element 28) is attached (para. [0035]), and pumping system include pumps to control the pressure proximate to the recess (element 52 and 54) independently of one another (para. [0037]) through the throughway (element 64 and 66) in fluid communication with the pressure control system, so that the pump system would apply appropriate pressure to the in the chambers 54a or 52a to compensate for any out-of-plane distortion (para. [0005, 0008]) by bowing the element 26, therefore, the mold (element 28) (para. [0037]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention that applying back 

		Regarding claim 5, Nimmakayala teaches that the out-of-plane distortion correction would be achieved by selectively activating the bladder by selectively causing bending of the body.  For example, Nimmakayala teaches to provide the mold body (element 28) to be a convex surface by expanding a bladder (element 73b) (para. [0042]), and also to provide mold body (element 28) to provide a concave surface by expanding the other bladder (element 73a) (para. [0043]).

		Regarding claims 6-7, Nimmakayala teaches in Fig. 9, that in the imprint lithography process the application of additional back pressure to the template, to the substrate or both.  To that end Nimmakayala specifically teaches in in Fig. 9 the control of relative dimensions between the original pattern and the recorded pattern would be provided by bending of the mold 28 (template), and the wafer 30 (substrate). It would have been obvious to any ordinary artisan that based on Fig. 9, that the process involves applying of a positive additional pressure 

		Additionally, Nimmakayala also teaches that the magnification results when a region of wafer 30 (substrate), in which the original pattern is to recorded exceeds the area of the original pattern (mold 30), or the region of wafer 30 (substrate), in which the original pattern is to be recorded, has an area smaller than the original pattern (mold 30).  Therefore, it would have been obvious to any ordinary artisan that the situation would reverse for the latter case from the former case, and as such, the process involves applying of a negative additional pressure to the template to create a concave profile on the mold (template), and applying an additional positive back pressure to the wafer 30 (substrate) to create a convex profile that would decrease the size of the second active area (where the pattern would be transferred) based on the desired magnification correction. 

		Regarding claim 8, Nimmakayala teaches in Fig. 2, 3 and 4 that after the imprint head moves the template closer to the wafer 30 (substrate), and as the desired distance is achieved, the mold pattern touches (mechanical contact) the imprinting layer and creates a pattern on the substrate using the resist material (para. [0021] - [0024]).  Nimmakayala further teaches that the radiation source produces actinic radiation that polymerizes and cross-links (equivalent to cure) the imprint resist material on the second active area (wafer substrate).

	Regarding claim 17, Nimmakayala teaches in Fig. 9, an imprint lithography method to manufacture an article by transferring a pattern from a template to a wafer surface. Nimmakayala teaches in Fig. 2 to identify the dimensional attribute of the first active area by defining the protrusions (element 28b), and recessions (element 28a) in the active template area defining the pattern to be transferred, and teaches the second active area on the surface of the substrate (element 36 of wafer 30), where the pattern would be transferred. Nimmakayala teaches that the size of the recorded pattern would appear to be magnified and/or reduced, when compared with the original pattern during the imprinting process, which would result in a magnification distortion, and also teaches methods to correct the error (abstract).   Nimmakayala teaches that specifically, distortions in the pattern recorded into imprinting layer 34 may arise from, inter alia, dimensional variations of imprinting layer 34 and wafer 30.  These dimensional variations, which may be due in part to thermal fluctuations, as well as, inaccuracies in previous processing steps that produce what is commonly referred to as magnification errors (para. [0025]). The magnification errors occur when a region of wafer 30 in which the original pattern is to be recorded exceeds the area of the original pattern. Additionally, magnification errors may occur when the region of wafer 30, in which the original pattern is to be recorded, has an area smaller than the original pattern (para. [0025]). Nimmakayala further teaches the use of bending to correct the magnification error (para. [0035-0036]).

 To provide out-of-plane distortion correction, Nimmakayala teaches a chucking system 40 includes a shaping device 71 having a plurality of rigid pillars 72 each of which is positioned between two spaced-apart bladders 73a and 73b as shown in Fig. 10 (para. [0041]).  Each pillar 72-bladders 73a and 73b combination defines a bending device.  Although two bending devices are shown being spaced-apart, additional bending devices are usually present.  Positioned between bending devices is a cavity 74 that is surrounded by a support 75.  Chuck body 42 rests against support 75.
		
		Nimmakayala fails to teach explicitly that the back pressure is used to apply the pressure on the template to correct the out-of-plane distortion, rather it uses the pillar and bladders to indirectly apply the pressure on the template (element 26) structure. However, Choi teaches in Fig. 8 and 10 chuck body (element 42) adapted to retain element 26 upon which mold (element 28) is attached (para. [0035]), and pumping system include pumps to control the pressure proximate to the recess (element 52 and 54) independently of one another (para. [0037]) through the throughway (element 64 and 66) in fluid communication with the pressure control system, so that the pump system would apply appropriate pressure to the in the chambers 54a or 52a to compensate for any out-of-plane distortion (para. [0005, 0008]) by bowing the  Nimmakayala thereby teaches in lower section of Fig. 10 similar pillar and bladder structure (as on the template, element 40 side) to perform similar out-of-plane correction for the wafer (element 30) (substrate) side. Therefore, it would also have been also obvious to an ordinary artisan that back pressure would be applied to the wafer side as well to correct the out-of-plane distortion of the substrate based on the teaching of Choi by substituting the pillar and bladder structure with the pumping system to compensate for the out-of-plane distortion for the substrate (wafer) side as well based on the measurement of out-of-plane distortion.
 
	Nimmakayala teaches in Fig. 2, 3 and 5 the process of contacting an imprint resist ((element 36) positioned on the substrate (element 30) with the template (element 28), and the pattern from the template is recorded in the imprinting layer (element 34) is produced, in part by mechanical contact with the mold (template 28) (para. [0022]).  To that end, imprint head 18 reduces the distance to allow the imprinting layer 34 to come into contact with the mold, spreading the beads (resist material) so as to form the imprinting layer with a contiguous formation of material 36a over the surface 32.  However as explained earlier, Nimmakayala teaches that during this pattern transfer process magnification errors may occur when the region of wafer 30, in which the original pattern is to be recorded, t step 204, after contact with beads by mold 28, wafer 30 and template 26 are concurrently bent to produce a contoured surface in the region and an arcuate surface on mold 28 (para. [0046]). Nimmakayala further teaches in Fig. 10 two different pumping system, one for the chucking system (element 40) (pumping system designated as element 70) and another pumping system for the wafer (element 30), that are used to apply the pressure to the template, and the substrate so that the active area of the template and the substrate are bend as shown in the Fig. 9 that would result in the desired magnification correction.

		Nimmakayala also teaches in Fig. 2, 3 and 4 that after the imprint head moves the template closer to the wafer 30 (substrate), and as the desired distance is achieved, the mold pattern touches (mechanical contact) the imprinting layer and creates a pattern on the substrate using the resist material (para. [0021] - [0024]).  Nimmakayala further teaches that 

The recited steps claimed in the instant application are all being taught by Nimmakayala and Choi.  Additionally, Nimmakayala also teaches that it is desired to minimize the out-of-plane distortion when achieving a desired magnification (para. [0036]).  Therefore, Nimmakayala teaches to first compensate for the out-of-plane distortion, and then perform the steps to achieve the desired magnification correction. Therefore, Nimmakayala teaches to perform the correction sequence in similar sequence as recited in the instant application. It is also noted from preceding paragraphs that Choi teaches to applying back pressure using the pumping system (element 70) as a means to apply bending force, which would be a substitute to put the pressure on the template instead of the pillar and bladder system as taught by Nimmakayala, for the magnification correction.  Therefore, it would have been obvious to a person of ordinary skill in the art to apply additional back pressure (for bending purpose) to accomplish the desired magnification correction after applying back pressure to compensate for the out-of-plane distortion.

Regarding claim 18, Nimmakayala teaches that the original pattern (mold) is the template (element 28), and the transferred pattern is on the substrate wafer (element 30).  

Regarding claim 19, Nimmakayala teaches that the original pattern (mold) is the template (element 28), and the transferred pattern is on the substrate wafer (element 30). Therefore, this imprint process would create a replica of the original template on the substrate.  However, it would be obvious to a person of ordinary skill in the art at the time of filing the claimed invention, that the created pattern would be used a mold of the template for the subsequent imprinting process, because using a replica template for imprinting operation would ensure that the original template is only used for the formation of replication template, thereby the wear and tear of the original template would be minimized and the dimensions of the pattern attribute remain same for the longer production cycle.  It would also have been obvious to any ordinary artisan that the process of subsequent pattern transferring process would comprise of the repeat of the earlier steps of: disposing additional imprint material to an additional substrate, contacting the resist material with the replica pattern (from the earlier imprint process) to create the pattern, polymerizing (curing) of the resist layer to form the solid pattern and separating the substrate from the replica template.

	Regarding claim 20, Nimmakayala teaches in Fig. 9, an imprint lithography method to transfer a pattern from a template to a wafer surface. Nimmakayala teaches in Fig. 2 to identify the dimensional attribute of the first active area by defining the protrusions (element 28b), and recessions (element 28a) in the active template area defining the pattern to be 

		Nimmakayala also teaches another characteristic that is desirable to control is the “out-of-plane distortion” (para. [0037]). Nimmakayala teaches in Fig. 9 to measure the out of plane distortion of the template and wafer shown in Fig. 1 and 2 (para. [0015]).  To that end, Nimmakayala teaches that it has been found beneficial to ensure minimization of the shear force to which mold 28 and/or the region of wafer 30 in which a pattern is to be recorded is subjected.  It is desired that this shear force is zero.  This allows obtaining uniform bending of mold 28 and/or the region of wafer 30 in which the pattern is to be recorded. To provide out-
		
		But Nimmakayala fails to teach explicitly that the back pressure is used to apply the pressure on the template to correct the out-of-plane distortion, rather it uses the pillar and bladders to indirectly apply the pressure on the template (element 26) structure. However, Choi teaches in Fig. 8 and 10 chuck body (element 42) adapted to retain element 26 upon which mold (element 28) is attached (para. [0035]), and pumping system include pumps to control the pressure proximate to the recess (element 52 and 54) independently of one another (para. [0037]) through the throughway (element 64 and 66) in fluid communication with the pressure control system, so that the pump system would apply appropriate pressure to the in the chambers 54a or 52a to compensate for any out-of-plane distortion (para. [0005, 0008]) by bowing the element 26, therefore the mold (element 28) (para. [0037]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention that applying back pressure using the pumping system (element 70) would be a substitute to put the pressure on the template instead of the pillar and bladder system as taught by Nimmakayala, using a predictable deformation (KSR Rationale B, MPEP 2143), with a reasonable expectation of success.  Nimmakayala also teaches employing a similar device so that out-of-plane distortion of wafer 30 could be achieved (para. [0044]) as shown in lower 

		Nimmakayala teaches that during this pattern transfer process magnification errors may occur when the region of wafer 30, in which the original pattern is to be recorded, has an area smaller or larger than the original pattern.  As a solution to the problem Nimmakayala teaches in Fig. 9, to control of the relative dimensions between the original pattern and the recorded pattern is provided by bending of mold 28 and wafer 30, out the neutral, i.e., unbent, state (para. [0029]).  Nimmakayala teaches in Fig. 4 and 9, that the compensation for magnification errors is achieved by bending both template 26 and wafer 30.  In this manner it is possible to obtain a desired amount of relative dimensional variations between a pattern on mold 28 and the region upon wafer 30 where the original pattern is to be recorded.  For example, to magnify the original pattern on mold 28, template 26 would be bent so that surface 28c forms a convex shape.  Surface 32 of wafer 30 would be bent to form a concave shape (para. [0036]).  Nimmakayala teaches in Fig. 12, at step 204, after contact with beads by mold 28, wafer 30 and template 26 are concurrently bent to produce a contoured surface in the region and an arcuate surface on mold 28 (para. [0046]). Nimmakayala further teaches in Fig. 10 two different pumping system, one for the chucking system (element 40) (pumping system designated as element 70) 

The recited steps claimed in the instant application are all being taught by Nimmakayala and Choi.  Additionally, Nimmakayala also teaches that it is desired to minimize the out-of-plane distortion when achieving a desired magnification (para. [0036]).  So, Nimmakayala teaches to first compensate for the out-of-plane distortion, and then perform the steps to achieve the desired magnification correction. Therefore, Nimmakayala teaches to perform the correction sequence in similar sequence as recited in the instant application. It is also noted from preceding paragraphs that Choi teaches to applying back pressure using the pumping system (element 70) as a means to apply bending force, which would be a substitute to put the pressure on the template instead of the pillar and bladder system as taught by Nimmakayala, for the magnification correction.  Therefore, it would have been obvious to a person of ordinary skill in the art to apply additional back pressure (for bending purpose) to accomplish the desired magnification correction after applying back pressure to compensate for the out-of-plane distortion.

Responses to Arguments

Applicant’s argument filed on 01/26/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claims 1, 17, and newly added claim 20 have after applying a back pressure to compensate for out-of-plane distortion. However, the Examiner wants to point out that the teaching related to correcting for the desired magnification correction, after compensating for out-of-plane distortion comes from Nimmakayala. The teaching to substitute the bending force with applying a back pressure instead of a pillar to achieve the bending comes from Choi.  Therefore, the combination of Nimmakayala-Choi teaches the subject matter of the independent claims. The reason being that Choi teaches to applying back pressure using the pumping system (element 70) as a means to apply bending force, which would be a substitute to put the pressure on the template instead of the pillar and bladder system as taught by Nimmakayala, for the magnification correction. And since correcting for magnification correction comes after correcting for out-of-plane distortion, therefore, it would have been obvious to a person of ordinary skill in the art to apply additional back pressure (for bending purpose) to accomplish the desired magnification correction (additional) after applying back pressure to compensate for the out-of-plane distortion to add the magnification correction in addition to the out-of-plane distortion.



Conclusion

Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.

CHRISTINA JOHNSON can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742